Citation Nr: 1760659	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for atrial fibrillation, claimed as a heart condition, to include due to herbicide exposure.

2. Entitlement to service connection for stroke, and its residuals, to include as secondary to claimed heart condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1969 until October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee. The claims folder was subsequently transferred to the Roanoke, Virginia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case.

The claims file does not reflect that the Veteran has been provided a VA medical opinion in regard to his claims on appeal. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects not only that the Veteran has been diagnosed and treated with a heart condition (atrial fibrillation), but also continues to experience residuals of a 2012 stroke he suffered. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service, to include herbicide exposure while serving in Vietnam.

 In this case, without an adequate medical examination and medical opinion in regard the he Veteran's claims, the Board finds the current evidence to be insufficient to decide the case. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for any heart condition and stroke; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a heart condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a heart condition that is related to, or aggravated by, his military service, to include due to herbicide exposure.

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for stroke, and its residuals. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's 2012 stroke, and its residuals, are related to, or aggravated by, his military service.

The examiner is further requested to opine whether it is at least as likely as not that the Veteran's 2012 stroke, and its residuals, are related to, or aggravated by, his diagnosed heart condition.

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




